DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clements, US 8,580,004 (“Clements”). 
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being obvious over Clements. 
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Clements in view of Kao et al., US 2004/0250518 (“Kao”).
Regarding Claim 11:
It is noted here that the limitation of “for a vertically oriented dust collector” does not get patentable weight as it describes an intended use, wherein claim 11 is specifically directed to structure of the claimed cartridge.   Examiner also notes limitations to “configured to align with an alignment block in the vertically oriented dust collector when the filter pan is inserted”  does not get patentable weight, wherein the claim is analyzed for prior art with respect to structure of the claimed cartridge only.  . 
Clements discloses a cartridge (i.e., filter cartridge 38). Clements Fig. 3, col. 6, ll. 34–41. The cartridge 38 comprises a filter pan (i.e., top fitting 56) having an opening (i.e., as the top fitting 56 is open mouthed). Id. at Fig. 3, col. 7, ll. 5–7. The cartridge 38 comprises a filter (i.e., pleated filter media 52) incorporated into said opening. Id. at Fig. 3. The filter pan 56 has at least one alignment opening (i.e., groove 62) configured to align with an alignment block (i.e., tube sheet 32) in the vertically oriented dust collector when the filter pan is inserted. Id. at Fig. 3, col. 7, ll. 12–34. 

    PNG
    media_image1.png
    590
    409
    media_image1.png
    Greyscale

Regarding Claim 12:
Clements does not disclose that the cartridge 38 of claim 11 further comprising said opening is elliptical and said filter has an elliptical cross section as the prior art of Fig. 3 has a cylindrical shape. Clements, Fig. 3, Col. 6, ll. 63–67.
However, it would have been obvious for the cartridge 38 to have an elliptical opening and elliptical cross section as Clements discloses that there are needs to adopt unitary filter cartridge to non-rounded shapes in baghouses having oval or oblong opening. Id. at Fig. 3, col. 2, ll. 25–29. 
Regarding Claim 13:
Clements discloses that the cartridge 38 has a circular cross section and the opening is circular. Clements, Fig. 3, Col. 6, ll. 63–67.
Regarding Claim 14:
Clements does not disclose that the filter pan has mitered corners.
However, in the analogous art of dust collection systems, Kao discloses a filter pan with mitered corners. Kao Fig. 4a. It would have been obvious for filter pan to have mitered corners as mitered corners are known in the dust collection art as being suitable for filter pans.
Regarding Claim 15:
Clements discloses that the filter pan 56 is a double walled pan with the top surface corresponds to a top pan and bottom surface corresponds to a bottom pan. Clements Fig. 3. 
Regarding Claim 16:
While Clements does not disclose that the cartridge 38 of claim 11 further comprises a grounding clip, Clements discloses an improved embodiment with a grounding clip (i.e., grounding wire 200). Clements, Fig. 21, col. 12, ll. 50–59. Clements also discloses that it is a standard industry practice to electrically ground filter cartridges have metallic components. Id. at col. 12, ll. 34–39. It would have been obvious for the filter cartridge 38 to have a grounding clip 200 as it is standard practice. 
Allowable Subject Matter
Claims 1–10 are allowable over Silvestro et al., US 2019/0255476 (“Silvestro”). 
Regarding Claim 1:
Silvestro discloses a vertically oriented dust collector 10 configured to filter dry particulate matter (i.e., dust) for an air stream. Silvestro Fig. 3, [0002]. The vertically oriented dust collector 10 comprises a housing (i.e., filter compartment 16) containing at least one cartridge 38. Id. at Fig. 3, [0028]. Each said cartridge 38 comprises a filter pan (i.e., filter flange 40) having an opening (i.e., central aperture 54). Id. at Fig. 6, [0034]. A filter 44 is incorporated into the opening 54. Id. at Fig. 6, [0034]. The filter pan 40 has at least one alignment opening (i.e., clamping depressions 72). Id. at Fig. 8, [0038]. The housing 16 further comprises at least one pair of rails 76 oriented parallel to each other within the housing 16 onto which each said cartridge 38 is mounted. Id. at Fig. 13, [0038]. At least one alignment block (i.e., filter clamps 78) is positioned such that when the cartridge 38 is installed in the housing 16, the alignment opening 72 of the filter pan 40 aligns with the alignment block 78. Id. at Fig. 10, [0038].

    PNG
    media_image2.png
    884
    1302
    media_image2.png
    Greyscale

Silvestro does not disclose that the rails are displaceable between a lower position for inserting and removing cartridges and an upper position for securing cartridges within the dust collector. 
Claims 2–10 are allowable as they depend from claim 1. 
Response to Arguments
Claim Rejections - 35 USC §§ 103
Claims 1–10 are indicated allowable and therefore, applicant’s argument regarding claims 1–10 are moot. Applicant Rem. dated Dec. 29, 2021 (“Applicant Rem.”) ps. 5–7 and ps. 9–10.
Claim 11 is currently rejected in view of Clements. Therefore, the applicant’s argument with regard to Silvestro and the prior art are moot. Applicant Rem. p. 8. Details of the rejection are provided above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                             

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776